Citation Nr: 9911378	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The record reflects that the veteran filed a claim for an 
increased evaluation for PTSD in September 1995.  In October 
1995, additional VA records, including a summary of the 
veteran's hospitalization in June 1994 for PTSD, were 
associated with the claims folder.  In a February 1996 rating 
decision, the RO denied entitlement to a total rating based 
on unemployability due to service-connected disabilities.  
Later in February 1996, the representative filed a notice of 
disagreement with the February 1996 rating decision, 
contending that a 100 percent schedular rating for PTSD or a 
total rating based on unemployability should have been 
granted.  

In the statement of the case issued in March 1996, the issue 
was framed as entitlement to a total rating based on 
unemployability due to service-connected disabilities.  In 
the substantive appeal submitted later in March 1996, the 
representative again argued that a 100 percent schedular 
rating is warranted for the veteran's PTSD.  At a hearing on 
appeal before a hearing officer at the RO in October 1996, 
the representative continued to argue that a 100 percent 
schedular rating is warranted for the veteran's PTSD.  

In April 1997, a rating decision denying an increased 
evaluation for PTSD was entered.  In the supplemental 
statement of the case issued in April 1997, the RO continued 
to frame the issue as entitlement to a total rating based on 
unemployability due to service-connected disabilities.  In 
his written argument of March 1998, the representative again 
argued that a 100 percent schedular rating is warranted for 
the veteran's PTSD.  

It is apparent to the Board that the RO has inappropriately 
framed the issue as only entitlement to a total rating on the 
basis of unemployability.  This is particularly true in view 
of the fact that the veteran does not currently meet the 
minimum percentage requirements for a total rating based on 
unemployability.  Therefore, the Board has reframed the issue 
as entitlement to an increased schedular evaluation for PTSD.  
Although the RO has not provided the veteran with a statement 
of the case containing the schedular criteria for evaluating 
PTSD, in view of the Board's disposition of the appeal for an 
increased schedular evaluation for PTSD, there is no 
prejudice to the veteran.  Moreover, the Board's decision 
with respect to this issue renders the appeal for a total 
rating based on unemployability moot. 

The Board also notes that in May 1998 the veteran's 
representative contacted the Board indicating that the 
veteran wished to cancel his scheduled hearing before a 
Member of the Board.  Accordingly, the veteran's claim will 
be considered on the evidence of record.


FINDING OF FACT

The veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

Under the current or former version of the schedular 
criteria, a 100 percent schedular rating is warranted for 
PTSD if it is productive of total social and occupational 
impairment.  The evidence in this case clearly establishes 
that the veteran's PTSD is productive of total social and 
occupational impairment.  In this regard, the Board notes 
that the record reflects that the veteran has been unemployed 
since 1989.  A rehabilitation consultant who evaluated the 
veteran in February 1996 concluded that the veteran was 
totally disabled due to his service-connected psychiatric 
disability.  The veteran's most recent VA psychiatric 
examination was performed in December 1996.  The examiner 
found that the veteran's PTSD was manifested by nightmares 
and flashbacks related to traumatic experiences in service, 
increased startle reactions, social isolation, suicidal 
thoughts with one attempt, irritability and an intolerant 
attitude.  The global assessment of functioning score was 30.  
This assessment evidences the VA examiner's opinion that the 
veteran is totally disabled due to his PTSD.  

Accordingly, a 100 percent schedular evaluation is warranted 
for the veteran's PTSD.






ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



















VA Form 4597 attached


